DETAILED ACTION
This office action is responsive to the preliminary amendment filed 1/11/2021.  As directed, claims 1-5 have been canceled and claims 6-10(11) have been added.  Thus claims 6-10 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 11 has been renumbered as claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (9,132,055) in view of Kamayachi (4,878,489).
Regarding claim 6, Wallace discloses a portable vibrating roller for therapeutic exercise (e.g. col. 2 lines 7-23), comprising: an outer roller structure (comprised of a plurality of sections 230 surrounding the entire shaft 216, see col. 7 lines 22-25) comprising a firm, pliable foam material formed as a cylinder having a generally cylindrical outer circumference (see fig. 6 and 20-21, and col. 7 lines 4-25), the structure (sections 230) including a plurality of grooves (indentations between each section 230 as shown in fig. 6) and ribs (protruding portions of structures 230 where they rise on either side of each groove) positioned around the outer circumference (see e.g. fig. 6 and 20-21), the structure 230 including a hollow cylindrical bore extending longitudinally through the foam material (see e.g. fig. 6 and 20 showing shaft 216 extending through hollow cylindrical bore of structures 230); and a vibration system comprising a shell 310 (comprising shaft 216, see col. 7 lines 49-50) sized to fit within the hollow cylindrical bore of the outer roller structure (see fig. 9 and col. 7 lines 49-60), the shell (motor housing 310 which is also shaft 216; see fig. 9 and col. 7 lines 49-50) having a first end cap (right end of motor housing 310 in fig. 9) and a second end cap (left end of motor housing 310 in fig. 9); a motor 345 positioned within the shell 310 proximate to the first end cap (see fig. 9), the motor 345 responsive to applied power to rotate an output shaft at a selected one of a plurality of angular velocities (see col. 7 lines 50-60); a battery 330 positioned proximate to the second end cap (see fig. 9); a mass(impeller 346) coupled to the output shaft of the motor 345 to rotate and cause vibration when the output shaft is rotated by the motor 345 (see fig. 9 and col. 7 lines 50-60), the eccentric mass 346 positioned at a location approximately midway between the first end cap and the second end cap (see fig. 9); and a motor control circuit 350, the motor control circuit 250 coupled to receive input power from the battery 330 (via wires 335) and to selectively provide output power to the motor 345 (see col. 7 lines 50-60), the motor control circuit 350 responsive to the operation of a switch on one of the first end cap and the second end cap to vary the output power provided to the motor 345 to control the angular velocity of the output shaft of the motor 345 and to thereby control a frequency of vibrations caused by the eccentric mass 346 (see col. 7 lines 50-60: control unit 350 comprises on-off switch and a speed control to control the desired vibration functions).
	Wallace discloses a mass (impeller 346) but does not specifically disclose an eccentric mass.  However, Kamayachi teaches an eccentric mass (6a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weight of Wallace to be eccentric as taught by Kamayachi to provide the advantage of pronounced and effective vibration for enhanced massage to meet a user’s preference and need.
Regarding claim 7, Wallace discloses wherein the positioning of the eccentric mass 346 causes the vibrations generated by the eccentric mass 346 to have a greater amplitude nearer to the center of the vibration system than to the first end cap and the second end cap (see e.g. fig. 9 showing eccentric mass 346 nearer to the center of the vibration system, hence where the amplitude of vibrations is the greatest).
Regarding claim 8, Wallace discloses therein the positions of the motor 345 and the battery 330 proximate the respective end caps cause the vibration system to have a center of gravity nearer the middle of the vibration system than to either of the first end cap or the second end cap (see fig. 9 showing balanced positioning of the battery 330 and motor 345 on respective ends such that weight is distributed equally throughout the vibration system and the center of gravity is nearer to the middle than either end).
Regarding claim 9, Wallace discloses the portable vibrating roller as defined in claim 1, wherein the angular velocity of the output shaft of the motor 345 and the resulting frequency of vibration caused by the eccentric mass 346 are selected to provide a desired vibrational effect (based on the speed controlled by the control unit 350, see col. 7 lines 49-60) to the tissues of a body when the outer circumference of the outer roller structure (Sections 230) is applied to the body (see col. 2 lines 35-51).
Regarding claim 10 (formerly claim 11), Wallace discloses a vibration system for therapeutic massage (e.g. col. 3 lines 34-45), comprising: a shell (motor housing 310 which is also shaft 216; see fig. 9 and col. 7 lines 49-50) having a first end cap (right end of motor housing 310 in fig. 9) and a second end cap (left end of motor housing 310 in fig. 9); a motor 345 positioned within the shell 310 proximate to the first end cap (see fig. 9), the motor 345 responsive to applied power to rotate an output shaft at a selected one of a plurality of angular velocities (see col. 7 lines 50-60); a battery 330 positioned proximate to the second end cap (see fig. 9); an eccentric mass (impeller 346) coupled to the output shaft of the motor 345 to rotate and cause vibration when the output shaft is rotated by the motor 345 (see fig. 9 and col. 7 lines 50-60), the eccentric mass 346 positioned at a location approximately midway between the first end cap and the second end cap (see fig. 9); and a motor control circuit 350, the motor control circuit 250 coupled to receive input power from the battery 330 (via wires 335) and to selectively provide output power to the motor 345 (see col. 7 lines 50-60), the motor control circuit 350 responsive to the operation of a switch on one of the first end cap and the second end cap to vary the output power provided to the motor 345 to control the angular velocity of the output shaft of the motor 345 and to thereby control a frequency of vibrations caused by the eccentric mass 346 (see col. 7 lines 50-60: control unit 350 comprises on-off switch and a speed control to control the desired vibration functions).
Wallace discloses a mass (impeller 346) but does not specifically disclose an eccentric mass.  However, Kamayachi teaches an eccentric mass (6a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the weight of Wallace to be eccentric as taught by Kamayachi to provide the advantage of pronounced and effective vibration for enhanced massage to meet a user’s preference and need.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,729,614. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the patented claims (i.e. the instant claims do no include the limitation of a bearing g assembly).  IN the instant claims, all limitations can be found in the patented claims. Thus the instant claims do not differ in scope over the patented claims.

Claims 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,968,513)4. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the patented claims (i.e. the instant claims do not include the limitation of a bearing assembly).  IN the instant claims, all limitations can be found in the patented claims. Thus the instant claims do not differ in scope over the patented claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/            Primary Examiner, Art Unit 3785